Citation Nr: 0842217	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD) from 
October 21, 2002, through June 25, 2008.  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD, beginning on June 26, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the RO that 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent rating effective on October 
21, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  

In a July 2008 rating decision, the Appeals Management Center 
(AMC) located in Washington, D.C. determined that a rating of 
50 percent, effective on June 26, 2008, was warranted for the 
service-connected PTSD.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In October 2008 the veteran informed the AMC by letter that 
he desired to be afforded a "DRO hearing."  

In accordance with 38 C.F.R. § 20.700 (2007), a hearing on 
appeal will be granted to an appellant who expresses a desire 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 
2002).  

Under the circumstances, this case must be returned to the RO 
so that the veteran is afforded an opportunity to present 
testimony at a hearing at the RO before a Decision Review 
Officer.  

Accordingly, the case is REMANDED for the following actions:

The RO take appropriate steps to contact 
the veteran in order to schedule him for 
a hearing before a Decision Review 
Officer in a timely fashion.  Based on 
the veteran's response, any indicated 
adjudication or development of the record 
should be performed.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


